Citation Nr: 0022551	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
laceration of the liver, status post, with a history of 
hepatitis C.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1973.  By rating action dated in November 1993 the Department 
of Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
granted service connection for residuals of hepatitis C, 
including that disability as part of the veteran's previously 
service-connected residuals of a laceration of the liver.  
The regional office held that the disability was 
noncompensable.  The regional office also denied entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran appealed from those decisions.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in March 1997 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.  


                                                            
REMAND

As noted above, this case was before the Board and remanded 
for additional development, including the accomplishment of 
VA orthopedic, psychiatric, and gastrointestinal examinations 
in order to determine the extent and nature of the veteran's 
disabilities.  The evidence of record indicates that the RO 
scheduled the veteran to undergo the multiple appointments 
scheduled for May 21, 1998.  It was noted that a follow-up 
letter was mailed to the veteran, and after he called in a 
response, the appointments were rescheduled for June 18, 
1998.  It was noted that the veteran failed to report for the 
second set of appointments.  

In a Supplemental Statement of the Case mailed in September 
1998, the RO notified the veteran of its reasons for 
continuing its denial of his claims for an increased 
evaluation and for nonservice connected pension benefits and 
informed the him of his failure to report for the scheduled 
VA examinations.  However, the veteran has not offered any 
explanation for his failure to report for a VA examination.  

Pursuant to 38 C.F.R. § 3.655 (1999), when entitlement to an 
increased evaluation or nonservice connected pension benefits 
cannot be established without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with his 
claim for an increased rating, the claim shall be denied.

In this instance, as the veteran's representative as noted, 
it cannot be determined from the evidence in the claims 
folder whether actual notice of the examinations was sent to 
the veteran and if so, the address to which it was sent.  In 
addition, the record does not indicate if the veteran was 
notified of the consequences of his failure to appear.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991); 38 C.F.R. 
3.655 (1999)

In order to ascertain whether the veteran was in fact 
properly notified of the time and place to report to the 
examination, as well as the consequences of failing to 
appear, and to offer him an additional opportunity to do so, 
further development is indicated.  Furthermore, the veteran 
should be made to understand that the duty to assist is not 
always a one-way street and that if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the burden 
is on the Secretary to demonstrate that notice was sent to 
appellant's "latest address of record," and, in addition, the 
Secretary must show that the appellant lacked "adequate 
reason" (see 38 C.F.R. § 3.158(b) (1999)), or "good cause" 
(see 38 C.F.R. § 3.655 (1999)), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  However, it cannot be determined from the evidence 
in the claims folder whether actual notice of the examination 
was sent to the appellant, and if so, whether it was sent to 
the proper address, since the evidence of record indicates 
only contact between VA personnel, and the veteran via 
telephone and apparently at that time, the veteran was 
willing to report for examinations.  

In the present case, it does not appear that the RO has 
considered the veteran's claim in light of 38 C.F.R. § 3.655 
(1999).  The veteran's representative has pointed this out 
and the Board agrees that prior to its making a decision, the 
RO must review the claim in light of 38 C.F.R. § 3.655 
(1999).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the pension claim, The Court has held that, in 
adjudicating pension claims, a specific percentage evaluation 
of each of a veteran's various disabilities must be assigned.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  A careful effort to assign correct ratings for each 
disability is necessary.  Additionally, the Court has held 
that each disability in a pension case must be assigned a 
percentage rating, that the RO should discuss the diagnostic 
codes used in denying a claim, that a rating decision may not 
be based on an examination that was conducted before all 
relevant evidence was gathered, and that the effect of 
physical pain on employability must be addressed.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:


1. The RO should undertake to contact the 
veteran at the most recent address of 
record.  Care should be taken to ensure 
that the veteran receives proper notice 
of the scheduling of any examination.  
The veteran should be advised of the 
effect of his failure to report for an 
examination under 38 C.F.R. § 3.655.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of all of his 
orthopedic disabilities, including, but 
not limited to, his arthritis of the 
cervical spine and his right shoulder 
disability.  The examination should 
include all necessary tests.  The 
examiner should consider the "functional 
loss" of a musculoskeletal disability, 
as a result of weakness or pain on motion 
of the affected body part.  The examiner 
should note any weakness; fatigability; 
incoordination; restricted movement of 
the joint; or, pain on movement.  In 
addition the examiner should document 
painful motion (by facial expression, 
wincing, etc., on pressure or 
manipulation).  Muscle spasms should be 
noted and atrophy should also be noted.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted.  The joints involved 
should be tested for pain on both active 
and passive motion, in weight bearing and 
non-weight bearing and, if possible, with 
the range of the opposite undamaged 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should indicate 
the effect, if any, of each disability 
noted on the veteran's ability to work.  
Complete rational should be provided for 
all opinions and conclusions expressed.  
The claims file and a copy of this remand 
must be reviewed in conjunction with the 
examination, and the examination report 
is to reflect whether such a review was 
made.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disorders. The veteran 
should be asked to provide information 
concerning his recent social and work 
experience. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and should indicate the 
veteran's overall psychological, social, 
and occupational functioning using the 
Global Assessment of Functioning scale 
provided in DSM-IV.  A complete rationale 
for any opinion expressed must be 
provided. The examiner is requested to 
comment upon the veteran's employability.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination for 
proper review of the medical history. The 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  The veteran should be provided a VA 
gastrointestinal examination to determine 
the nature and extent of his ventral 
hernia repairs, status post, with 
recurrent hernia. The examiner should 
proffer an opinion as to the nature and 
extent of postoperative wounds, whether 
there is a weakening of the abdominal 
wall, and whether any current hernia 
necessitates a support belt. The examiner 
should also determine the nature and 
etiology of the veteran's liver 
laceration, status post, with history of 
hepatitis C.  In particular, the examiner 
should comment upon any liver damage, 
anxiety or depression, associated 
fatigue, gastrointestinal disturbance, or 
the need for a restricted diet or other 
therapeutic measures. All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner must 
report on the veteran's employability.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

5.  The veteran should also be afforded a 
VA general physical examination for 
pension purposes in order to determine 
the nature and severity of all disorders, 
including any scarring, that may be 
present.  The veteran's claims file and a 
copy of this remand must be furnished to 
the examining physician for review.  The 
examination should include all indicated 
tests and studies.  The veteran's 
specific complaints should be noted, and 
all objective findings should be reported 
in detail.  The examining physician 
should list all diagnoses of disabilities 
and should also express an opinion 
regarding the overall functional 
impairment and effect on employability 
attributable to any disabilities found.  
A comprehensive report of the examination 
should be associated with the veteran's 
claims file, and all opinions and 
conclusions must be supported by complete 
rationale.  

6.  If the veteran fails to report for 
the scheduled examinations, the RO should 
obtain copies of the notice to the 
veteran of the examinations for inclusion 
in the claims folder, or have personnel 
at the medical center certify that the 
letter was sent to the most current 
address of record, provide that address, 
and certify that the notice(s) were not 
returned as undeliverable.  The RO should 
make a determination for the record as to 
whether the veteran's claims for 
nonservice connected pension benefits and 
for an increased evaluation should be 
denied under the provisions of 38 C.F.R. 
§ 3.655 (1999).  Then, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the appropriate time to 
respond.

6.  If the requested examinations are 
performed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, they must be 
returned for corrective action.  

7.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  On the issue of 
entitlement to a permanent and total 
disability rating for pension purposes, 
the RO must rate each disability 
diagnosed in accordance with the Schedule 
for Rating Disabilities, and the RO's 
consideration should be consistent with 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (1999), which includes consideration 
of whether the veteran is unemployable 
under what the Court has referred to as 
the "average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (1999).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The 
RO should also be mindful of any 
regulation changes which have occurred 
during the pendency of this appeal in 
conjunction with Karnas v. Derwinski, 
(where the law or regulation changes 
after a claim has been filed, but before 
the administrative or judicial appeal 
process has been concluded, the version 
most favorable to the appellant applies).  
Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) 

Should the RO's determination be adverse to the veteran, he 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The veteran is free to furnish additional evidence while his 
case is in remand status. Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

